EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Bio-Solutions Corp., a Nevada corporation (the "Company") on Form 10-Q for the three months ending June 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), James Hodge, Interim Chief Executive Officer/ ChiefFinancial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. A signed original of this written statement required by Section 906 has been provided to Bio-Solutions Corp., and will be retained by Bio-Solutions Corp. and furnished to the Securities and Exchange Commission or its staff upon request. Date: August 12, 2014 By: /s/ James Hodge James Hodge Interim Chief Executive Officer/ChiefFinancial Officer; Chairman of the Board of Directors
